PER CURIAM: *
Counsel for Ranferi Murillo has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record, counsel’s brief, and Murillo’s response shows that there are no nonfrivolous issues for appeal. The record is insufficiently developed to allow consideration on direct appeal of Murillo’s apparent claims of ineffective assistance of counsel. See United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir.1987).
Accordingly, without prejudice to Murillo’s right to file a motion pursuant to 28 U.S.C. § 2255, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and this APPEAL IS DISMISSED. See 5th Cm. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.